IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JAMES E., 8
§
Plaintiff, 8
§
v. §
§ Case No. 3:18-CV-02282-M (BT)
COMMISSIONER OF THE SOCIAL §
SECURITY ADMINISTRATION, §
§
§
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and
Recommendation of United States Magistrate Judge Rebecca Rutherford dated
September 11, 2019. The Court has reviewed the Findings, Conclusions, and
Recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED, this 30th day of September, 2019.

 
    

o

BARA M. G. LYNN O
EF JUDGE

  
